internal_revenue_service department of the treasury index numbers washington dc number release date re person to contact telephone number refer reply to cc dom p si 4-plr-104525-00 date date legend settlor trust corporate fiduciary fiduciary corporate executor decedent taxpayer d1 d2 d3 d4 d5 d6 d7 dear this is in response to the date letter and other correspondence requesting a ruling that taxpayer’s disclaimer of the remainder_interest in trust under pennsylvania law will not constitute a taxable transfer of that interest under sec_2511 of the internal_revenue_code the information submitted and representations made are as follows settlor decedent’s parent created the trust an irrevocable_trust on d1 prior to date and designated herself and corporate fiduciary as the trustees taxpayer and decedent were married on d2 plr-104525-00 pursuant to the trust after decedent attained age on d3 all trust income was paid to decedent for his life in addition the trustees were authorized to distribute to decedent so much or all of the principal as they deemed proper and for decedent’s best interest the trust instrument provides that if decedent died prior to termination of the trust the trust would terminate at his death and the trustees were to distribute the trust property to such person or persons as decedent by last will and testament appointed in default of appointment the trustees were to distribute the trust property to such persons as would inherit the same under the intestate laws of pennsylvania had decedent died seized thereof in his own right on d4 in an instrument effective under state law decedent released his power to appoint the trust property at his death therefore the trust property remaining at decedent’s death was to pass to his heirs at law in this case d1 d2 d3 and d4 predate date the trust continued for decedent’s life and he received all of the trust income decedent died on d5 his heirs at law consisted of taxpayer and decedent’s three adult children on decedent’s death each became entitled to receive a portion of the trust property during decedent’s life the quarterly income checks were drawn to decedent’s order and sent to decedent’s office these and the check for the quarter in which decedent died were deposited by an employee into a joint account held by decedent and taxpayer over the years the income from the trust was reported on the joint income_tax returns filed by decedent and taxpayer when the check for the quarter following decedent’s death was received the corporate executor administering decedent’s estate informed successor corporate trustee of receipt of the funds and the deposit of the earlier check for the quarter in which decedent died the check for the quarter following decedent’s death was returned to successor corporate trustee and the portion of the funds received that represented income accruing after decedent’s death was also refunded to successor corporate trustee in a letter to corporate executor dated d6 successor corporate trustee enclosed the documents creating the trust thereafter on d7 corporate executor informed taxpayer of her remainder_interest in the trust taxpayer represents that after her marriage to decedent she knew that he received income from the trust but prior to d7 she otherwise had no knowledge of the terms of the trust of decedent’s d4 release of his general_power_of_appointment or that she was a contingent_remainder beneficiary of the trust as an heir at law of decedent under the intestate laws of pennsylvania taxpayer proposes to execute a disclaimer in which she will irrevocably disclaim plr-104525-00 the remainder_interest and any other interests she may have under the trust she will execute the disclaimer within nine months from d7 you have asked us to rule as follows taxpayer’s disclaimer of the remainder_interest will be made within a reasonable_time after knowledge of the existence of the transfer for purposes of sec_25_2511-1 taxpayer’s disclaimer of her interest in the trust will not constitute a taxable gift under sec_2501 property transferred to settlor’s grandchildren ie decedent’s children as a result of taxpayer’s disclaimer will not be subject_to the generation-skipping_transfer_tax under applicable state law a person to whom an interest in property would have devolved by whatever means may disclaim it in whole or in part by a written disclaimer which shall describe the interest disclaimed declare the disclaimer and extent thereof and be signed by the disclaimant pa cons stat sec_6201 in addition unless a donor or testator has provided for another disposition the disclaimer shall for purposes of determining the rights of other parties be equivalent to the disclaimant having died before the decedent in the case of a devolution by will or intestacy or before the effective date of an inter_vivos transfer pa cons stat sec_6205 a disclaimer may be made at any time before acceptance the mere_lapse_of_time with or without knowledge of the interest on the part of the disclaimant shall not constitute an acceptance pa cons stat sec_6206 gift_tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that in the case of taxable transfers creating an interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary heir or next-of-kin a right completely and unqualifiedly to refuse to accept ownership of the property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time plr-104525-00 after knowledge of the existence of the transfer the refusal must be unequivocal and effective under the local law the supreme court has recognized that under the predecessor to this regulation an interest must be disclaimed within a reasonable_time after obtaining knowledge of the transfer creating the interest to be disclaimed rather than within a reasonable_time after the distribution or vesting of the interest 455_us_305 based on the information submitted and the representations made we conclude that taxpayer’s disclaimer made within months of d7 will be made within a reasonable_time after taxpayer obtained knowledge of the existence of the transfer and her interest in the trust accordingly provided that taxpayer’s disclaimer is valid under pennsylvania law and assuming the other requirements of sec_25_2511-1 are met taxpayer’s disclaimer will not constitute a gift under sec_2501 generation skipping transfer_tax ruling sec_2601 imposes a tax on every generation-skipping_transfer under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b relating to powers retained by the settlor that would cause the trust to be included in the settlor’s gross_estate under sec_2038 or c relating to life_insurance policies includible in the insured’s gross_estate under sec_2042 any trust in existence on date is considered an irrevocable_trust based on the information submitted and the representations made we conclude that the trust was irrevocable on date and no post-date additions have been made to the trust accordingly the trust is exempt from the generation-skipping_transfer_tax as discussed above assuming taxpayer executes the disclaimer as proposed the disclaimer will not constitute a gift subject_to federal gift_tax accordingly taxpayer’s disclaimer will not result in the imposition of the generation-skipping_transfer_tax except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code plr-104525-00 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george l masnik chief branch enclosure copy for purposes
